Citation Nr: 9925073	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-29 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code, for 
enrollment prior to October 31, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 determination by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that the appellant 
was eligible for educational assistance benefits, under 
Chapter 35, Title 38, United States Code.

The veteran, the appellant's father, had active military 
service from January 1966 to October 1973.


FINDINGS OF FACT

1.  The appellant, the veteran's son, was born on 
May [redacted], 1972.

2.  In a September 1995 rating decision, the veteran was 
awarded a combined evaluation of 100 percent for service-
connected disabilities, effective from August 1991; the 
appellant was 19 years old at that time; the veteran was 
notified of that decision by VA letter dated in October 1995.
 
3.  On October 31, 1995, the RO received the appellant's VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance.
 
4.  By VA letter dated in February 1996, the appellant was 
notified that he was entitled to pursue a program of 
education under Chapter 35, Title 38, United States Code, 
pending receipt of enrollment certification; he was also 
notified that retroactive benefits were only payable for a 
period of one year prior to receipt of the application for 
benefits.


CONCLUSION OF LAW

There is no legal basis for an award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment prior to October 31, 1994.  38 U.S.C.A. 
§§ 3500, 3512 (West 1991); 38 C.F.R. §§ 21.3021, 21.3041, 
21.4131(a) (1998); 64 Fed. Reg. 23769-23773 (1999) (to be 
codified at 38 C.F.R. Part 21) (June 3, 1999).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits for education 
pursued prior to October 31, 1994.  According to the law, 
basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(ii).  There is 
no dispute in this appeal that the appellant has basic 
eligibility for Chapter 35 benefits.  What is at issue is the 
commencement date for such benefits. 

A preliminary review of the record reveals that the outcome 
of this case is essentially premised on an interpretation of 
the law and regulations governing the assignment of 
commencing dates for Chapter 35 benefits.  During the 
pendency of this appeal, effective June 3, 1999, substantive 
changes were made to the criteria for establishing commencing 
dates of an award of educational assistance benefits, to 
include Chapter 35 benefits, as set forth in 38 C.F.R. 
§ 21.4131.  See 64 Fed. Reg. 23769-23773 (1999).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the appeal process has been concluded, 
the version most favorable to the claimant will apply, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

It is clear from the record that the RO has not had the 
opportunity to apply the changes in the regulations, noted 
above.  Thus, the Board has considered whether the appellant 
would be prejudiced if the Board proceeded with appellate 
review of the claim, without RO consideration of his claim 
under both versions of the regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In that regard, as will be 
explained below, the Board finds that in the present appeal, 
regardless of whether the old or current version of the 
regulations are applied, the outcome is the same in this 
case.  Therefore, as the regulation changes set forth in 64 
Fed. Reg. 23769-23773 (1999) do not alter the outcome of the 
appellant's appeal, the Board will proceed with disposition 
of this appeal.  

Prior to June 3, 1999, the law provided that the commencing 
date of an award of Chapter 35 educational assistance 
benefits will be determined based on the latest of the 
following dates:  the date certified by the educational 
institution; the date one year prior to the VA's receipt of 
the claimant's application or enrollment certification, 
whichever is later; the effective date of the course 
approval, or, one year before the VA receives the approval 
notice, whichever is later; or, the date of a reopened 
application.  38 C.F.R. § 21.4131(a).  In summary, the 
regulations prior to June 3, 1999, prohibited an award of 
educational assistance for any period earlier than one year 
prior to the date of receipt of the application or enrollment 
certification, whichever is later.  See id.  

According to the amended regulations, in pertinent part, for 
Chapter 35 awards, if the award is the first award of 
educational assistance for the program of education the 
eligible person is pursuing, the commencing date of the award 
of educational assistance is the latest of:  (i) the 
beginning date of eligibility, as determined by 38 C.F.R. 
§ 21.3041(a) or (b); (ii) one year before the date of the 
claim; (iii) the date the educational institution certifies 
under paragraph (b) or (c) of 38 C.F.R. § 21.4131; or (iv) 
the effective date of approval of the course, or one year 
before the VA receives the approval notice, whichever is 
later.  64 Fed. Reg. 23772 (1999) (to be codified at 
38 C.F.R. § 21.4131(d)).  As the course approval and 
certification are not at issue in this appeal, the 
significant dates to examine are the date one year prior to 
the date of receipt of the claim and the appellant's 
beginning date of eligibility.  Id.  

The basic facts of this case are not in dispute.  Pursuant to 
a September 1995 rating decision, the veteran was granted a 
combined total disability rating for service-connected 
disabilities, effective from August 1991.  The appellant, the 
veteran's son, filed an Application for Survivors' and 
Dependents' Educational Assistance, VA Form 22-5490, on 
October 31, 1995.  By VA letter dated in February 1995, the 
appellant was notified that he was entitled to pursue a 
program of education under Chapter 35, Title 38, United 
States Code, pending receipt of enrollment certification.  
The appellant was also notified that by law, the VA could 
only pay retroactive benefits for a period of one year prior 
to the date of receipt of the application for benefits.  The 
appellant disagreed with the commencement date of the award 
of Chapter 35 benefits, and initiated this appeal.  The 
appellant essentially contends that he should be entitled to 
Chapter 35 educational assistance benefits for enrollment 
pursued prior to October 31, 1994.

The Board has thoroughly reviewed the evidence of record, in 
conjunction with the applicable legal criteria summarized 
above.  However, for the reasons and bases set forth below, 
the Board must conclude that there is no legal basis for the 
appellant's claim, and his appeal must be denied.  

Prior to June 3, 1999, the law was clear that the commencing 
date of an award of educational assistance benefits could not 
begin earlier than one year prior to the date of receipt of 
the application or enrollment certification, whichever is 
later.  See 38 C.F.R. § 21.4131(a).  In the present case, the 
appellant's claim was received on October 31, 1995.  There 
has been no enrollment certification submitted.  As such, the 
earliest date that an award of educational assistance 
benefits could commence under the regulations in effect prior 
to June 3, 1999, is October 31, 1994, the date one year prior 
to the date of receipt of the appellant's claim for benefits.  

Applying the amended regulations, as noted above, the 
significant dates to examine to determine the commencing date 
of the appellant's Chapter 35 award are the date one year 
prior to the date of the receipt of the claim, and the 
appellant's beginning date of eligibility.  See 64 Fed. Reg. 
23772 (1999) (to be codified at 38 C.F.R. § 21.4131(d)).  As 
discussed above, the appellant's claim for Chapter 35 
benefits was received in October 1995, and one year prior to 
that date is October 1994.  

Eligibility for Chapter 35 educational assistance benefits is 
governed by 38 C.F.R. § 21.3041.  According to 38 C.F.R. 
§ 21.3041(b)(2)(ii), if the effective date of the permanent 
and total disability rating occurs after the child has 
reached 18, but before he or she has reached 26, as in the 
present case, the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  In the 
present case, the effective date of the veteran's award of a 
permanent and total disability rating was in August 1991; the 
veteran was notified of that decision in October 1995.  
Therefore, based on that regulation, the beginning date of 
the appellant's eligibility is August 1991.  This date 
comports with the RO's award letter, dated in February 1996.  
See 38 C.F.R. § 21.3041(d).  As the date one year prior to 
the date of receipt of the claim is October 1994, and the 
date of eligibility is August 1991, based on the regulations 
in effect after June 3, 1999, the commencing date of the 
appellant's Chapter 35 award is October 1994, but no earlier.

The Board acknowledges the appellant's contentions that his 
father, the veteran, was awarded a total disability 
evaluation effective August 1991, and that he should receive 
benefits from that date.  Nevertheless, as described above, 
although the appellant may have derived Chapter 35 
eligibility in August 1991, there is simply no legal basis 
for an award of educational assistance benefits for a period 
prior to one year before receipt of a claim for benefits, 
which, in this case is October 1994.  

In recognition of the appellant's arguments, the Board points 
out that the purpose of Chapter 35 Survivors' and Dependents' 
Educational Assistance benefits is to provide "opportunities 
for education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a [service-connected disability], and for 
the purpose of aiding such children in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such 
parent."  38 U.S.C.A. § 3500.  The Court has indicated that 
the intent of the Chapter 35 statue is clear on its face.  
See Erspamer v. Brown, 9 Vet. App. 507, 509-510 (1996) (the 
Court denied retroactive payment of Chapter 35 benefits for a 
veteran's son who had applied for benefits after the period 
of eligibility had expired).  In the present case, the 
appellant has presented no evidence that his education was 
"impeded" or "interrupted," by the veteran's disability.  
Moreover, there is no evidence of record that the appellant 
completed the period of education in question with the intent 
that the VA would reimburse his tuition.  See 38 U.S.C.A. 
§ 3500; Erspamer, 9 Vet. App. at 509.  As the appellant did 
not submit an application until October 31, 1995, the law 
does not permit an award of benefits prior to October 31, 
1994.  See 38 C.F.R. § 21.4131(a); 64 Fed. Reg. 23772 (1999) 
(to be codified at 38 C.F.R. § 21.4131(d)).  "To hold 
otherwise would conflict with the express intent of [Chapter 
35]."  Erspamer, 9 Vet. App. at 510.

The Board is bound by the laws enacted by Congress, and 
interpreted by the Court, and is not free to ignore or make 
exceptions to those laws.  In conclusion, as analyzed above, 
there is no legal basis for an award of educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, for enrollment prior to October 31, 1994, and 
the appellant's claim must fail.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

The claim for entitlement to educational assistance benefits, 
awarded pursuant to Chapter 35, Title 38, United States Code, 
for enrollment prior to October 31, 1994, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

